 PAINTERS LOCAL 985323Painters,Decorators,and Paperhangers of America,Local No. 985(W. F. Sahualia&Co., Inc.)andHerbert Lee Wallace, Sr., an Individual. Case15-CB-929November 24, 1971SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn December 9, 1970, Trial Examiner Maurice S.Bush issued the attached Supplemental Decision inthis proceeding.Thereafter,Respondent filed exceptions and theGeneral Counsel filed a brief in answer thereto. TheRespondent excepted,inter alia,to the Trial Examin-er's failure to: (1) include the period of July 1 throughJuly 27, 1968, in the computation of gross and netbackpay for discriminatee Luther Wallace, for thethird quarter of 1968; and (2) take into accounttestimony of discriminatee Willie Young showing thathis interimearningsamounted to $375 rather than$100 per quarter, as found by the Trial Examiner.Upon the Board's consideration of the foregoing, itsAssociate Executive Secretary issued, on March 29,1971, an Order remanding the proceeding for thepurpose of receiving additional evidence relevant tothe issue of Luther Wallace's gross earnings duringthe third quarter of 1968, his interim earnings, and netbackpay due for that period; and to consider thetestimony of Willie Youngas tohis greater amount ofinterim earnings than those specified in the backpayspecification and to recompute his interim earningsand net backpay based thereon, if appropriate.Decisionwas reserved by the Board on otherexceptions of the Respondent.Pursuant to such Order a further hearing was heldbefore Trial Examiner Maurice Bush who thereafterissued his attached Second Supplemental Decision onAugust 25, 1971. Thereafter the General Counsel fileda brief in support of that Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations, Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the aboveTrial Examiner's Decision in the light of the excep-tions and briefs.In the absence of exceptions to the Trial Examiner'sSecond Supplemental Decision,' we adopt,pro forma,the findings of the Trial Examiner as contained in hisSecond Supplemental Decision. Accordingly, theperiod July 1 to July 27, 1968, was properly excludedfrom the backpay computation of Luther Wallace forthe reasons stated by the Trial Examiner in thatDecision, and Willie Young's backpay was properlyreadjusted in accordance with the stipulation of theparties.Inasmuch as the above Order of remand reserveddecision on other exceptions of the Respondent wehave now considered these exceptions. Upon consid-eration thereof,we find no merit therein, andaccordingly adopt the findings, conclusions, andrecommendations of the Trial Examiner as containedin his first Supplemental Decision as modified by hisfindings, conclusions, and recommendations con-tained in his Second Supplemental Decision.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Painters,Decorators, and Paperhangers of America,Local No. 985, its officers, agents, and representa-tives, shall pay to the employees involved in thisproceeding, as net backpay herein determined to bedue, the amounts set forth below:Herbert Lee Wallace, Sr.$1,175.00Willie Young2,965.00LutherWallace725.00In addition to the above amounts the Respondentshall pay interest at the rate of 6 percent per annumcomputed on the basis of each quarterly amount ofnet backpay due, less any tax withholding required bylaw.1TheOrder of remand specifically provided that, following the serviceof such Decision upon the parties,the provisions of Section 102.46 of theBoard'sRules and Regulations, Series 8, as amended,would be,apphcable.No exceptions were filed to this Decisionby any partyherein.'TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEMAURICE S. BUSH,TrialExaminer:Thisbackpayproceeding stems from an unfair labor practice case triedbefore Trial Examiner Frederick U. Reel. By decision datedMay 13, 1969, Examiner Reel found the above-namedUnion in violation of Section 8(b)(1)(A) and (2), of theNational Labor Relations Act by its refusal to refer Negroemployees from its hiring hall for work as painters to jobswith contractor W. F. Sahualla,hereinafter called Sahualla,solely because of the fact of their race. The Charging Partyin that proceeding was Herbert Lee Wallace, Sr. He was theonly Negro specifically identified by name as a victim ofracial discrimination in Trial Examiner Reel's decision. Allother such racially affected employees are identified in thedecision generically as Negroes"similarly situated."As here pertinent to the instant backpay proceeding,Trial Examiner Reel in his decision recommended an order194 NLRB No. 49 324DECISIONSOF NATIONALLABOR RELATIONS BOARDrequiring the Unionnot only to make Wallace wholefor anyloss he sustained because of the discrimination against himdue to his racebut also required the Union to make whole"any other employees similarly situated for losses theysustained as the result of the Respondent's [the Union's]discriminationagainst them"for, the same reasons of race.These heretofore unidentified employees are identified forthe first timein the "Backpay Specification" herein.The Board on June 17, 1969, in the absence of exceptions,adopted Trial Examiner Reel's decision and recommenda-tions and accordingly ordered backpay by the Union forWallace and "any other employees similarly situated."On February 17, 1970, the United States Court ofAppeals for the Fifth Circuit entered its judgment enforcingin full the Board-adopted decision of Trial Examiner Reel,including the backpay provision for Wallace and any otheremployees similarly situated.'On August 4, 1970, the Acting Regional Director forRegion 15 of the Board issued a "Backpay Specification"for the said Herbert Lee Wallace, Sr., and in addition forthose individuals determined to be similarly situated,namely, Luther Wallace and Willie Young.On August 13, 1970, the Respondent Union filed itsanswer to the "Backpay Specification." General Counselfiled a motion to strike the answer and for judgment on thepleadings which was referred for ruling to Trial ExaminerCharlesW. Schneider. Trial Examiner Schneider, in anorder dated September 16, 1970, denied the motion butissued an order deeming paragraphs 4, 5, 6, and 7 2 and thebeginning date of the backpay periods stated in paragraphs9(A), 10(A), and 11(A) of the "Backpay Specification," asadmitted,despitedenials,on the ground that the"correctness of those allegations is a matter within theknowledge or opinion of the Respondent; no explanation isoffered to support the Respondent's general denials in suchrespects and the Respondent states no counter premises orformulae." The order further precluded the Union "fromintroducing any evidence controverting" such paragraphs.However, with respect to certain other allegations of the"Backpay Specification," Trial Examiner Schneider ruledthat the Union's denials thereof on the ground of lack ofknowledge was "now considered to be adequate to raiseissuein those respects."3 These issues will be identified inthe next section of this Decision.The case was tried before the Trial Examiner onOctober 1, 1970. A brief filed by General Counsel onOctober 26, 1970, has been carefully reviewed andconsidered.The Respondent Union did not file a brief.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following findings,conclusions, and recommendations:1TrialExaminer Reel's decision,the Board'sorder, and the SixthCircuit's judgment enforcing the Board order are set forth in GeneralCounsel's Exhibits 1(a), (b), and (c), respectively.2Par 8 of the"Backpay Specification"reads,"Luther Wallace andWillie Young have been added to the list of discriminatees in conformitywith the Board's order enforcedby the Courtthat Respondent make wholenot only Herbert Lee Wallace, Sr., but any other employees similarlysituated."In his order,Trial Examiner Schneider states that this paragraphis also deemed admitted by the Union,but this appears to be an obvioustypographical error because in an earlier part of Trial ExaminerA.The IssuesThe issues herein as determined from the pleadings andTrial Examiner Schneider's aforementioned order are asfollows:1.Whether the Board's order of June 17, 1970, whichdirects backpay for Herbert Lee Wallace, Sr.,andfor "anyother employees similarly situated" is applicable to LutherWallace and Willie Young as "similarly situated" employ-ees.This in turn involves the factual question of whetherLuther and Willie Young, like Herbert Lee Wallace, Sr.,were discriminated against by the Union in the matter ofjob referrals to a Sahualla painting project because they areNegroes:2.Whether theterminationdates of the backpay periodfor each of the three above-named employees is March 31,1969, as alleged in the "Backpay Specification" (It shouldbe noted that, under Trial Examiner Schneider's aforemen-tioned order on motion to strike answer to backpayspecification and for summary judgment, thebeginningdates' of the backpay periodsfor the three employees aredeemed admitted as of certain datesas setforth in the orderand that the Union was precluded by the order fromintroducing any evidence controverting said dates. Thesedates are July 1, 1968, for the two Wallaces, and October 1,1968, for Willie Young.)3.Whether theearningsof the four selected and namedpainters for indicated quarters, as set forth in the "BackpaySpecification," are accurate and correct for the purposes ofdetermining the backpay due the two Wallaces and Youngin the backpay period here involved under a formuladeemed admitted by the Union under Trial ExaminerSchneider's order for such purposes.4.Whether the amounts of gross and net backpay duethe two Wallaces and Youngas setforth in the "BackpaySpecification" are correct.B.Applicability of the Board's Order to LutherWallace and Willie Young4As heretofore found by Trial Examiner Reel, the Union,a labor organization under the Act, represents painters inthe construction industry in the area of Alexandria,Louisiana.Among the employers with whom it hascontracts is the aforementioned W. F. Sahualla Company,Inc., a Louisiana corporation with headquarters at LakeCharles, Louisiana, where it isengaged in business as apainting contractor.As stated by Trial Examiner Reel, Sahualla, at the timeshere pertinent, was engagedin paintingthe Proctor andGamble plant in Pineville, Louisiana, near Alexandria. Thejob involved painting industrialsteel,and the rate of paywas substantially higher than that paid for painting otherSchneider'sorder hestates that"the applicability of the Board's order toLutherWallace and Willie Young. . is nowconsideredto be adequate toraise issue.."Thus the allegations of par 8 will be deemed in issueherein3G.C. Exh. 1(q) is a copy of TXSchneider's"Order on Motion toStrike Answer To BackpaySpecification for the SummaryJudgment."4Officialnotice is taken of the findings,conclusions,and orders of TrialExaminer Reel in his aforementioned decision which was adopted in fullby theBoard under its order of June17, 1969, and enforced in full by theFifth Circuitin itsjudgment dated February 17, 1970. PAINTERS LOCAL 985325surfaces.Under the wage schedule prescribed in theUnion's standard contract, the scale for ordinary paintingwas $3.25 per hour for the year commencing June 13, 1967,and $3.40 for the next 6 months, whereas the hourly ratesforpainting industrial steelwere $4.50 and $4.75,respectively.Under the terms of the collective-bargaining agreement,Sahualla agreed in effect to hire all its I painters withexceptions not here pertinent by referrals from the Union.The painting jobs on the Proctor and Gamble plant weresought after by painters because of the high rate of pay.During the backpay period here involved, employmentopportunities for painters in the Alexandria area were high.Although Herbert Lee Wallace, Sr., made a number ofrequests to the Union for referrals to the Sahualla project atthe Proctor and Gamble plant, he was not referred for workon that project until after he had filed an unfair laborcharge against the Union which lead to the issuance of acomplaint and the eventual hearing before Trial ExaminerReel and his decision thereon as above described which indue course became the decision of the Board. `In his decision, Trial Examiner Reel found that, "Theultimate facts, therefore, are that the Union, althoughadmitting Wallace to membership, ... deliberately refusedto -refer himor any other Negroto the Sahualla job, andindeed warned Sahualla when Wallaceand other Negroeswere ready for referral. . . ." (Emphasis supplied.)Under his "Conclusions of Law," Trial Examiner Reelfound that the "Union,by refusing to give job referrals toNegroes in the course of administering its contract withSahualla,restrained or coerced them in the exercise of theirright under Section 7 to be fairly represented, and caused orattempted to cause Sahualla to discriminate against them inviolation of Section 8(a)(3), thereby engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(1)(A) and (2), and Section 2(6) and (7) of theAct." (Emphasis supplied.)Thus Trial Examiner Reel's Board-adopted decisionestablishes that the Union unlawfully discriminated againstallNegroes applying for referrals to the Sahualla project atthe Proctor and Gamble plant by refusing them referralssolely because they are Negroes.To remedy this situation, Trial Examiner Reel orderedthe Union to make all such Negroes whole for any lossestheysustainedas a result of racial discrimination althoughtheir identities were not established in the record beforehim and remained to be established in a backpayproceeding. This requirement was imposed on the Union inaddition to the requirement that it make Herbert LeeWallace, Sr., the Charging Party, whole for the losses hesustained as a resultof the racial discriminationagainsthim. The precise wording of the Order requiring backpayfor Herbert Lee Wallace, Sr., and all other Negroes refusedreferrals to Sahuallais asfollows:Make whole Herbert Lee Wallace, Sr.,and any otheremployees similarly situated,for losses they sustained asthe result of the Respondent's discriminationagainstthem, computing the amounts due in themanner set5However, underTrial ExaminerSchneider's aforementionedorder, theRespondentUnion is deemed to admit that Young's backpay period beganforth in the portion of the Trial Examiner's Decisionentitled "The Remedy." (Emphasis supplied.)Similarly the notice which the Union was required to postto all of its members and "to all persons applying for jobreferrals" states:WE [the Union] WILL pay Herbert Lee Wallace, Sr., anysum due him arising out of our failure to refer him, untilFebruary 1969, to a job at W. F. Sahualla & Company,Inc.,and WE WILL similarly pay any other personsforlossesthey suffered from failures to refer them forsimilar reasons. (Emphasis supplied.)In the "Backpay Specification"herein,theActingRegional Director for Region 15 identified the personsdescribed in Trial ExaminerReel'sdecision as "any otherpersons similarly situated" as Luther Wallace and WillieYoung. The identification was established by an investiga-tion conducted by the Office of the Regional Director forRegion 15 as evidenced by the testimony of SloanMcCloskey, an attorney for theRegion.The investigationproduced affidavits taken from Luther Wallace and WillieYoung. The testimony of these two men show that they areblack men. The Union does not deny that they are Negroes.Luther Wallace, a painter, is a brother of Herbert LeeWallace, Sr. Luther, like his brother, had been a member ingoodstandingof the Unionat all timeshere pertinent. Hisundenied testimony shows that he applied to the Union forreferrals to Sahualla for work on the Proctor and Gambleplant "quite a fewtimes becauseI really wanted to go outthere," but was not successful in getting a referral untilFebruary 20, 1969.The Union offered no testimony to rebut the allegationsof the "Backpay Specification" (par. 8) and the testimonythereunder that Luther Wallace had "been added to the listof discruninatees in conformity with the Board's orderenforced by the Court that Respondent make him whole"as an employee "similarlysituated" to his brother HerbertLeeWallace, Sr., who as foundwas avictun of racialdiscrimination in the matter of referrals by the Union toSahualla. In other words the Union offered no defense thatit refused Luther Wallacereferralsto Sahualla a number oftimesbecause he is a Negro prior to February 20, 1969,when it finally gave him a referral to that contractor.With respect to Willie Young, another painter, the Unionalso failed to offer any testimony to rebut the allegations ofthe "Backpay Specification" and the testimony thereunder(par. 8) that Young had "been added to the list ofdiscriminatees in conformity with the Board's orderenforced by the Court that Respondent make him whole"as an employee "similarly situated" to Herbert LeeWallace, Sr. Young isa second cousin.to the two Wallacebrothers.Young's uncontroverted and credited testimony showsthat starting with mid-October 1968,5 he requested referralsfrom the Union to Sahualla's project at the Proctor andGamble plant, but never received a referral to that project.Respondent does not deny refusals to refer Young out tothe Proctor and Gamble plant, but asserts the followingdefenses under its answer for such refusals:Willie Young applied for membership in the respondenton October 1, 1968. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion on August 13, 1968 but was never admittedbecause he never paid the initiation fee and/or dues;that nevertheless he was referred on two occasions, onAugust 23, 1968, and on September 6, 1968, but couldnot stay on the job to which he had been referredbecause he was unable, through inability, to perform thework. Willie Young never applied for referral any placesubsequent to September 6, 1968, and has never becomea member of the respondent union.With respect to the defense that Young "never appliedfor referral any place subsequent to September 6, 1968," theUnion's own records (G.C. Exh. 4) show the contrary. Theevidence herein shows that aslate asOctober 16, 1968,which was after Young first applied for a referral to theProctor and Gamble project, the Union instead sent him toa lower-paying paint job on a new high school inAlexandria. In addition, Young's uncontradicted testimonyshows that after being laid off from that job he kept goingto the union hall every day for referrals, but never receiveda referralto the Proctor and Gamble plant.The recordalso fails to sustainthe Union's contentionthat it had properly refused to refer Young, a nonunionapplicant, to Sahualla's Proctor and Gamble projectbecause under its bylaw he had not taken the qualifyingstepstowards membership in the Union. The bylaws of theUnion provide that an applicant for membership in theUnion can qualify for membership, subject to the finalapproval of its Examining Board, by making an initialpayment of $20 towards the Union's initiation fee of $150formembership. The bylaws further provide that uponinitial approval of the examining board an applicant iseligible for referrals by the Union to jobs "provided he hadgiven anorder on employer for Three Dollars ($3.00) perday each day he works until fee is 'paid in full." Anapplicant has 90 days from the date of his application topay the entire initiationfee unlessgiven an extension oftime. If he is rejected, the applicant forfeits the sum paidworking on permit.It is established through the testimony of the Union'scurrent businessagent, John B. McNeal, that Young paidhis initial $20 towards the Union's initiation fee on August8, 1968,and thereafter paid an'additional $51 towards thefee by payments of $3 per day for 17 days of referrals toemployers, or a total of $71 on the $150 initiation fee beforethe 90-day period for the payment of the full initiation feewould have lapsed on November 8, 1968,unlessextendedby the examining board. The referrals were to employersother than Sahualla at its Proctor and Gamble project.These facts clearly show that Young was eligible forreferralsunder the Union's own bylaws. Thus the Union'scontention that Young was not eligible for referrals underits bylaws is similarly without merit.The Union's final defense for not giving Young referralsto the Proctor and Gamble project is that he "could not stayon the job to which he had been referred because he wasunable, through inability, to perform the work." As setforth in the Respondent's answer, this defense appears to6G C. Exh. 4, a letter by the Union's businessrepresentative to theBoard, shows that sheetrock taping is not a common skill possessed by allotherwise qualified painters. In pertinent part that letter reads, "OnSeptember 9, 1968, Herbert Wallace, Luther Wallace, Jr., and Willie Young[the here involved discriminatees] were referred to ... the England Airassert that Young was generally incompetent to perform thework expected of a painter. The record, however, showsthat this defense relates only to one particular phase of thework a painter may be called upon to do. This is puttingtape over the cracks of sheetrock panel walls, prior to thepainting of the sheetrock, so that when painted the cracksbetween the sheetrock panels would not appear and thewall would look like one continuous surfaces The evidenceshows that Young was assigned to one such assignment andfound to lack the skill and experience required for the joband, therefore, sent home after being on the job only 2hours.However, it is' common knowledge that the greatbulk of a painter's job is painting and not taping sheetrock.Moreover, the referral, Young requested to the SahuallaProctor and Gamble project was a painting job, not ataping job. No claim is made by the Union and no evidencewas adduced to show that Young was not a competentwielder of the paint brush. On the contrary the recordshows that upon referral by the Union he was assigned to apainting job on the United States Post Office at Alexandriafor the painting of its exterior for a period of some 4 or 5weeks until the job was completed, with no apparentcomplaints about his work. Similarly he had a referral tothe Alexandria High School to paint metal frames; he waslaid off from that job at the end of 2 days only because thatpainting job had been completed. Thus there is no evidencethatYoung was not reasonably competent to paint forSahualla on the Proctor and Gamble project if he had had areferral to Sahualla.In summary, the record shows that the three reasonsadvanced by the Respondent Union for not referringYoung to the Proctor and Gamble project are spurious. Asthe Union has not adduced any evidence to controvert theRegional Director's identification of Young as one of theNegroes discriminated against in the matter of job referrals,that identification is here affirmed and found.C.TheTermination Dateof the BackpayPeriod ineach CaseThe "Backpay Specification" sets forth both the begin-ning and ending dates of the backpay period for each of thethree discriminatees here involved.Under Trial Examiner Schneider's aforementioned orderon the motion to strike the answer and for summaryjudgment, the beginning dates of the backpay period aredeemed admitted as alleged in _ the "Backpay Specifica-tion." These dates are July 1, 1968, for the two Wallaces,and October 1, 1968, for Young.TrialExaminer Schneider, however, ruled that theterminationdates of the backpay period for each of thediscriminatees are in issue under the pleadings. These arealleged by the "Backpay Specification" to be March 31,1969, for each of the three discriminatees.The Union does not contest the evidence that the Proctorand Gamble job was finished on March 31, 1969, but itappears to contest that date as the termination date of theForce Base . .as sheetrock finishers. . . .The company was using theAmes tools, to do this work, none of the above-named three had anyworking knowledge of these tools but the company agreed to teach themtheir use and pay them the journeyman scale of $3.40 while doing so. . . PAINTERS LOCAL 985327backpay period for Willie Young and Herbert Lee Wallace,Sr.The Union's varying positions with respect to thebackpay termination date for Young has been disposed ofabove. Summarized, the record is clear that Young'sbackpay period began on October 1, 1968, and ended onMarch 31, 1969, when the painting job on the Proctor andGamble plant was finished.With respect to Herbert Lee Wallace, it appears that theUnion is contending that his backpay period ended onDecember 27, 1968, based upon a letter (Resp. Exh. 1)dated February 5, 1969, by the Union's then business agentJames Nugent to Wallace, reading as follows:Dear Mr. Wallace:Mr. Jess B. Worthington advised me on December 27,1968, that he called you about returning to work at thehousing units at England Air ForceBaseon December27, 1968, but that you did not return because yourattorney advised you not to.Mr.Worthington has indicated to me that when youare physically able he is willing to take you back on thatjobWhen your attorney and your physical conditionpermit, if you will come by my office I will give you areferral slip to return to that job, or whatever job-that isavailable at that time or becomes available thereafter.As the Board's Order clearly requires the Union to referHerbert LeeWallace, Sr., to Sahualla's Proctor andGamble project and the above-noted offer completely failsto meet this requirement, it is found that the letter does nothave the effect of tolling the backpay period for HerbertLee Wallace, Sr., prior to March 31, 1969, when the Proctorand Gamble paint job was finished.In summary it is found and concluded that thetermination date of the backpay period for each of the threediscriminatees isMarch 31, 1970, as alleged in the"Backpay Specification." Although the backpay period forthe two Wallaces are from July 1, 1968, through March 31,1969, it should be noted that under the computation of theirbackpay in the "Backpay Specification" they are not givenbackpay for periods within the backpay period in whichthey were "either unavailable for work or otherwise exemptfrom backpay."D.The Factual Issue as to the Accuracy of theEarnings of Selected EmployeesWhose ExperienceDuring the Backpay Period were Considered TypicalThe formula for determiningthe backpaydue to each ofthe three discriminatees here involved is set forth in the"Backpay Specification"as follows:1.An appropriate measure of the quarterly earningseach of the discriminatees would have earned in theaverage weekly wage computedby thecalendar yearquarter for the painters referral by Respondent to theW. F. Sahualla& Company,Inc., job at the Proctor andGamble plant located in Pineville, Louisiana.calendar quarter basis in accordancewith the policy expressed in FWWoolworthCompany,2.Because of the large turnover involved, thefollowing four painters were selected to compute theaforementioned average based upon their employmentin the three calendar quarters involved.*Theyare: PaulJ.Sands,TommyMaxwell, Obie Edwardand GradyTullis.*These employees were employed during the entire backpay.3.The average weekly wages earned by the fouraforementioned painters in the third' and fourthquarters of 1968 and the first quarter of 1969 are setforth in Appendix A [of the "Backpay Specification"].4.The quarterly gross backpay*for eachdiscriminateewas determined by multiplying the average weekly wageassetforth inAppendixA [of the "BackpaySpecification"].by the number of weeks they werediscriminated against in their employment.*Gross backpay is the amount of money the discnminatees wouldhave earned from employment through referrals from RespondentUnion if the discrimination had not occurred This includes wages,bonuses and any other elements of reimbursement to employees whichare paid to employees by the employer. [This is an edited footnote fromthe "Backpay Specification "I5. 'Calendar quarter net backpay is the differencebetween calendar quarter gross backpay and calendarquarter net interim earnings.6.The total net backpay due each discriminatee is thesum of the calendar quarter amounts of the netbackpaydue him.7.The total net backpay due does not include interestat the rate of 6 percent per annum as set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Except for the allegations of paragraph 3 above, theRespondent Union by its pleadings admits, or under TrialExaminer Schneider's aforementioned order,isdeemed toadmit all of the above constituent elements of the formulafor determining the backpay due to the three discrimina-tees.As the Union denies the allegations of paragraph 3, theonly issue under the formula is the correctness or accuracyof the earnings of the four typical painters in the third andfourth quarters of 1968 and the first quarter of 1969 asascribed to them in Appendix A of the "BackpaySpecification."The record shows thatearningsof the four typicalpainters for the involved quarters as set forth in AppendixA were taken from the books and records of Sahualla. TheUnion offered no evidence to show that these earningfigures were not correct. The Trial Examiner accordinglyfinds and concludes that such earning figures are correctand accurate.E.The Net Backpay Due totheDiscriminateesBased on the above-described formulae,the "BackpaySpecification" alleges netbackpaydue 7 to the discrrnina-tees asfollows:*In accordance with the Board's order enforced by the Court, thebackpay of the persons to be made whole has been computed on a7The details of the computations showing the above amounts of netbackpay due to each of the discriminatees are shown in Appendices B, CHerbert Lee Wallace, Sr.$1,175.00LutherWallace725.00and D of the "Backpay Specification." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillie Young3,515.00circumstancesinvolved.'NationalLaborRelationsTOTAL$5,415.00Board v. Ozark Hardwood Co., 8 Cir., 282 F.2d 1, 7.plus interest accrued to the date o1 payment, minus the taxwithholding required by Federal and State laws.The three discriminatees, Herbert LeeWallace, Sr.,Luther Wallace, and Willie Young, testified in behalf ofGeneral Counsel with respect to their interim earnings andothermatters pertinent to the computation of the netbackpay due to each. Their testimony affirmed the backpaycomputations 'in all particulars as detailed in the "BackpaySpecification" and its appendices.After testifying for the General Counsel, the threediscriminatees were then made available to the Union forcross-examination on all issues of this backpay proceeding.The Respondent Union failed to adduce, any testimonythrough the three discriminatees or other witnesses whichwould require any changes in the computation of the grossand net backpay, or any periods considered excepted forbackpay, nor did the Union adduce any additional interimearnings or other deductions from gross backpay notalready known and allowed by the Regional Director in thecomputation of the backpay as set forth in the "BackpaySpecification" and detailed in its attached appendices.SUMMARYRespondent failed in any way to produce any evidence tomitigate the backpay liability of any of the discriminateesother than that admitted by General Counsel as interimearnings and excepted periods in which claims for backpaywere not made.It is similarly well settled that the burden of proof tomitigate the losses of backpay discriminatees rest on theRespondent. In theNew England Tank Industries, Inc., 147NLRB 598, the Board stated:...while the general burden of proof is on theGeneral Counsel to establish for each discriminatee thelossof pay which has, resulted from Respondent'sestablisheddiscriminatory conduct, , i.e., the grossbackpay over the backpay period, the burden of proof ison Respondent to show diminution of that amount,whether such diminution results from the claimants'willful loss of earnings, or from the unavailability of ajob at Respondent's operation for some reasonunconnected with the discrimination.Although LutherWallace and Willie Young are notspecifically identified by name under the Board's afore-mentioned Order as discriminatees, the record establishesthat they are both racial discriminatees under the genericapplicabilityprovisions of the Board's aforementionedOrder and with the same force and effect as Herbert LeeWallace, Sr., who is specifically identified by name in theOrder as a racial discriminatee.General Counsel has demonstrated that the formulaapplied is reasonable and the computation of the grossbackpay is accurate.It is well settled that there is no specific formula thatGeneral Counsel must follow in computing grossbackpay,if the formula used is not unreasonable or arbitrary. Thusas stated by the Eighth CircuitinN.L.R.B. v. Brown & Root,Inc.,311 F.2d 447:In solving the problems which arise in back pay casesthe Board is vested with a wide discretion in devisingprocedures and methods which will effectuate thepurposes of the Act.Labor Management Relations Actof 1947,§10(c), 29U.S.C.A., §160(c); National LaborRelationsBoard v. Seven-Up Bottling Co., supra;PhelpsDodge Corp. v. NationalLaborRelationsBoard,supra.Obviously,in many cases it is difficult for the Boardto determine precisely the amount of backpay whichshould be awarded to an employee.In such circum-stances the Board may use as close approximations aspossible,and may adopt formulas reasonably designedtoproduce such approximations.NationalLaborRelations Board v. [East Texas Steel CastingsCo., C.A.5, 255 F.2d 284; ]National LaborRelations Board v.Kartarik,Inc., 8 Cir.,227 F.2d 190;Marlin-RockwellCorporation v. NationalLaborRelations Board,2 Civ.,133 F.2d258.We have held that with respect to theformula for arrivingat back payrates or amounts whichthe Board may deem necessary to devise in a particularsituation, `our inquiry may ordinarily go no further thanto be satisfied that the method selected cannot bedeclared tobe arbitraryor unreasonable in theRECOMMENDED ORDEROn the basis of the foregoing Supplemental Decision andthe entire record in this case, it is recommended that theRespondent Union, Painters, Decorators & Paperhangersof America, Local No. 985, be ordered to pay the claimantsthe following amounts of backpay:Herbert Lee Wallace, Sr.$1,175.00LutherWallace725.00Willie Young3,515.00with interest at the rate of 6 percent per annum to beassessed on each of the quarterly sums found due from theend of each quarter8 (as shown in the appendices of the"Backpay Specifications"),minus withholding taxes re-quired by Federal and State laws.98Computedin the mannerset forth inIsisPlumbing & Heating Co,supra Local 138, International Union of Operating Engineers, AFL-CIO, etal,151 NLRB 972.9 Southern Silk Mills, Inc.,116 NLRB 769.TRIAL EXAMINER'S SECONDSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMAURICES.BusH,Trial Examiner:On December 9, PAINTERS LOCAL 9851970, the Trial Examiner issued a Supplemental Decisionin the above-entitled Backpay, Proceeding in which hefound after a full hearing at Alexandria, Louisiana, thdta,thediscriminatees therein identified asHerbertLce-Wallace, Sr., LutherWallace, and Willie Young, wereentitled to net backpay in the amounts of $1,175, $725, and$3,515, respectively, from the above-named RespondentUnion. Thereafter, the Respondent Union filed exceptionsto the Trial Examiner's Supplemental Decision and theGeneral Counsel filed an answering brief.By a remandorder dated March 29, 1971, the Boardreopenedthe proceeding and directed a further hearing beheld before the Trial Examiner for the limited purposesherein stated as hereinafter set forth. Pursuant to thisdirection, a further hearing was conducted on May 20,1971, at Alexandria, Louisiana, before me, pursuant toarrangements made by the Regional Director for Region15, as directed in the Board's Order. Thereafter counsel forGeneral Counsel filed a brief which has been carefullyreviewed and considered. The Respondent Union againfailed to file a brief with the Examineras itdid in theoriginalhearing herein.Upon theentirerecord and from his observation of thewitnesses, the Trial Examinermakesthe followingfindings,conclusions, and recommendations:PROBLEM REDISCRIMINATEEWILLIE YOUNGThe Board's remand order reopened the hearing hereinfor two purposes only. One of these relates to discriminateeWillie Young. The Board noted that the Respondent Union"excepts to the failure of the Trial Examiner to take intoaccount testimony by Willie Young showing that hisinterim earnings amounted to $375 rather than $100 perquarter, as found by the Trial Examiner." The Boardaccordingly ordered the Trial Examiner "to consider thetestimony ofWillieYoung as to his greater amount ofinterim earnings than those specified in the backpayspecification and to recompute his interim earnings andnet backpay based thereon, if appropriate."The testimony at the original bearing on Young'sestimated earnings per quarter for the quarters hereinvolved from employers other than Employer Sahuallawas conflicting. At the rehearing the parties resolved thisconflict by stipulating that the net backpay due to Youngshould be $2,965 in lieu of the $3,515 found by theExaminer in his original Supplemental Decision, subject,however, to Respondent's reservation of its other pendingexceptions to the Examiner's findings in favor of Young.'This breaks down to estimated interim earnings of $375 perquarter in lieu of the $100 estimated interim earnings perquarter as set forth in the "Backpay Specification" andfound in the original Supplemental Decision herein.Accordingly the Examiner amends his original Supple-mental Decision to show that the total net backpay due toWillieYoung from Respondent Union is $2,965 andrecommends that the said Respondent Union be ordered topay said amount of backpay to Willie Young, with theprescribed interest.PROBLEM RE DISCRI IINATEELUTHER WALLACE329The only other matter, before the Examiner under theremand relates to discriminatee Luther Wallace. In itsremand order the Board paraphrases the Respondent'sexceptions to the Examiner's findings in favor of Wallace asfollows: "As to Luther Wallace, the back pay specificationimproperly excluded from the gross backpay period for thethird quarter of 1968, July 1 through 27, as Wallace testifiedthathewas employed during such period by RustEngineering Company as a painter, and that the failure toinclude such period of employment in the gross backpayperiod and to offset interim earnings for that period againstgross backpay for the entire quarter was prejudicial." Todetermine if there is any merit to Respondent's contentionsunder these exceptions, the Board ordered a further hearingbefore the Trial Examiner "for the purpose of receivingadditional evidence relevant to the issue of LutherWallace's gross earnings during the third quarter of 1968,his interim earnings, and net backpay due for that period."The facts with reference to Luther Wallace's employmentwith Rust Engineering Company as a painter in the thirdquarter of 1968 are clear and not in dispute, but theirrelevancy is contested by General Counsel. The transcriptof the original hearing herein shows that Wallace had suchemployment with Rust as a painter during most of July1968. The rehearing supplied the details of that employ-merit. There it was established by stipulation of GeneralCounsel and the Respondent Union that Wallace'semployment with Rust lasted from July 1 through July 26,1968, and that Wallace's total earnings by way of wagesfrom Rust during that period of employment was in theamount of $1,379.88. The parties also stipulated thatWallace was terminated by Rust on Friday, July 26, 1968,for lack of work.Turning now to the testimony of Wallace at therehearing, his testimony shows thatwhile he was working forRust he made no application to the Respondent Union for areferral to painting contractor Sahualla,for employment as apainter at its Proctor & Gamble paint job at Pineville,Louisiana, but that he did sofor the first timeon Saturday,July 27, 1968, the very next day after his job with Rustended for lack of work. As shown in the originalSupplemental Decision herein, Wallace, although he madenumerous applications in person to the Union from andafter July 28, 1968, for referrals to Sahualla's Proctor &Gamble project, wasdiscriminatorilydenied a referral untilFebruary 20, 1969, when he finally received a referral to theproject and put in his first day of work thereon as a painter.It is manifest from the above undisputed facts that therewasnodiscrimination against Wallace by the Union in thematter of referrals to Sahualla's Proctor & Gamble projectduring the 4 weeks between July 1 and July 26, 1968, that heworked for the Rust Engineering Company as he had madeno application to the Union .for a referral for suchemployment during that 4 week period. Since the Union'sdiscrimination against Wallace by reason of the fact that heis a black man started onlyafterhis period of employmentwith Rust ended on July 26, 1968, it, of course, follows thatiA footnote to the Board's remand order states,"The Board defersdecision on other exceptions of the Respondent " 330DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Respondent Union has no backpay liability to Wallacefor the 4-week period he worked for Rust between July 1and 26, 1968, inclusive.The "Backpay Specification" herein takes cognizance ofthis factby specifically excepting the period between July 1and July 27, 1968,from the computation ofboththequarterly totalgrossbackpay and the quarterly totalnetpaydue to Luther Wallace for the third quarter of 1968, whichconstitutes the difference between his gross backpay andhis interimearningsfor the said quarter.2 (See "BackpaySpecification," particularly at par. 10(b), and appendix C-1which has a box reading, "Excepted Period(s) 7/1-7/27,"under another box reading "Year 1968.")Under the now famouscase,F.W. Woolworth Company,supra,a discnminatee's gross backpay, interim backpay,and net backpaymust be computed on a quarterly basis,beginning with the quarter in which the unfair laborpractice began. The general practice of the BoardpriortotheWoolworthholding had been toissueorders for backpay"determined by computing the difference between (a) whatthe employee would have earned in the position which wasdiscriminatorily terminated and (b) what he actually earnedin other employment during theentire period commencing onthe date ofthe discriminationand ending with the date of offerof reinstatement."(See p. 291.) (Emphasis supplied,) TheBoard in theWoolworthcase noted that the cumulativeexperience of many years had shown that its then priorbackpay orders fell short of effectuating the basic purposesand policies of the Act, in that in numerous cases it wasfound "that employees, after having been unemployed for alengthy period following discriminatory discharges, havesucceeded in obtaining employment at higher wages thanthey would have earned in their original employments."This, the Board found, often "resulted in progressivereduction or complete liquidation of back pay due." TheWoolworthholding was designed to avoid such inequities byplacing the computation of backpayon a quarterly basis.Thus,under theWoolworthcase,"Earnings in oneparticular quarter shall have no effect upon the backpayliability for any other quarter." (See F.W.WoolworthCompany, supra,pp. 291 to 293.)It isatonce evident under the quarterly system ofcomputing backpay inaugurated by theWoolworthcasethat the beginning date of a backpay period must beginwith the first day of the first month of the quarter of theyear in which the involved discriminatory discharge tookplace, but that it would be only by rare coincidence thatsuch a discharge would actually occur or take place on thefirst day of the first month of the quarter. The chances arethus about 90 to 1 that any given unlawful discharge wouldtake place on some dayotherthan the first day of the firstmonth of the 'quarter in which the employee wasterminated. In that event the Employer cannot be chargedwith beginning gross backpay on any date earlier than thedate on which the employee was actually discharged2 "Gross backpay" is the amount of money a discrimmatee would haveearned from his Employer if the discrimination had not occurred "Interimearnings" isthe amount of money the discrimmatee earned from otheremployers during the period of his discriminatory discharge, less expensesin getting such employment "Net backpay" is the difference between thegross backpay due to the dtscnmmatee and his interim earnings. (See fn 3although the backpay period must take in the full quarterunder theWoolworthruling.The difficulty with the Respondent Union's exceptions isthat the Respondentis confusingthebeginning date of thebackpay period forLuther Wallace, to wit, July 1, 1968, asdescribed above under theWoolworthholding,with thebeginning date of the actual discriminatory periodwhichcommenced on July 27, 1968, when the Respondent firstdiscriminatorily deniedWallace a referral to Sahuallabecause of his race. This appears from the followingdiscourse at the rehearing:MR. CHAMPAGNE [counsel forGeneralCounsel]: Mr. Examiner, General Counsel will stipulatethat the backpay, that the act of discrimination [began]on the date Mr. Luther Wallace applied for work atSahualla is July 28, 1968.TRIAL EXAMINER: Do you so stipulate?MR. -KRAMER [counsel forRespondent Union]:I decline to stipulate.TRIAL EXAMINER: Well, you understand that[from] Mr. Wallace's testimony, I could find possibly it[the act of discrimination] started as early as the 26th or27th. And if I do so find, then he will be entitled to anextra day or two of back pay, which would not occur ifyou agreed to stipulate that the discrimination occurredon July 28.MR. KRAMER: I prefer to stipulate, it's just likein the charge,itbegan onJuly 1.[Emphasis supplied.]TRIAL EXAMINER: Now he [Luther Wallace]made noapplication for employment to the union untilhis job at Rust Engineering ended. He made noapplication on July 1.MR. KRAMER: Mr. Examiner, I decline tostipulate. [Transcript at pp. 140-141; see also transcriptof first hearing at pp. 65, 94-97.]As heretofore noted, the "Backpay Specification" herein,while necessarily computing the total net backpay due toWallace ona quarterlybasisunder the requirements of theWoolworthcase, expressly excepts the period July I to July27, 1968, from the computation ofboththegrosspay andthenetpay due to Wallacefor the third quarter of 1968.The "Backpay Specification" was based on the factsuncovered by an investigation made by Sloan McCloskey, aBoard attorney for Region 15, who drafted the "BackpaySpecification"as approved and issued by the ActingRegional Director for that region. It is an admitted fact3that the average wage for painters on the Sahualla Proctor& Gamble job for the third quarter of 1968 was $161 perweek. Utilizing this fact, McCloskey, testifying in behalf ofGeneral Counsel at the original hearing, explained how inarriving at the gross backpay due to each discnminatee(which includes LutherWallace) as set forth in the"Backpay Specification," he excluded from such grossbackpay of each discriminatee the weeks within the quarterprior to the commission of the discriminatory unfair laborpractice against the discriminatee, as follows:of"BackpaySpecification"hereinandBoard'sdecision in F.WWoolworth Company,90 NLRB 289, at p. 293and fn 8.)3See Trial Examiner Schneider'sorderherein entitled"Order onMotion to Strike Answer to BackpaySpecificationand For SummaryJudgment" See also par.3 and appendix A of the "BackpaySpecification." PAINTERS LOCAL 985A, I took the number of weeks in the third quarterof 1968thatwere not exceptedand multiplied thoseweeks by the figure of $161 and would come up with thefigure . . . of [the gross pay due the discriminatee.][Emphasis supplied.]Q. (By Mr. Champagne): In other words, thenumber of weeks the person was entitled to backpayduring the period whether it be 6 weeks, 10 weeks or 13weeks, multiplied by $161 and would give you thegross?[Emphasis supplied.]A.That's right and I used the same figure [$161 ] forall individuals [all discnmmatees]." [Original transcript,p. 24.]The "Backpay Specification" at appendix C-1 shows anaggregate of $1,449 due to Luther Wallace from theRespondent Union as "quarterly total gross back pay" forthe third quarter of 1968,without the inclusion of any grossbackpay for the first four weeks of July (July 1 through 27), asthe "Backpay Specification" specifically states that that 4week periodisan"Excepted Period," or, in other words,excluded from the computation of gross backpay dueWallace for the third quarter of 1968. McCloskey'stestimony shows that these 4 weeks were excluded from thebackpay computation because the Respondent Union'sdiscrimination againstWallace beganafterthe expirationof that 4 week period. Thus the Respondent Union is notbeing charged with any gross backpay for that period. Bythe same token, McCloskey's testimony shows that the"Backpay Specification" by "Excepting" the same 4 weekperiod from the backpay computation, does not take intoaccountWallace'searningsof $1,379 from Rust for thesame 4 week period because those earnings were likewiseaccrued and paid to him prior to the commencement ofRespondent Union's discrimination against him. Accord-ingly, counsel for General Counsel is much to the pointwith his comment in his brief that, "To allow Respondentto prevail in its position would [be to] punish Wallace forearnings achieved by him prior to the commission ofRespondent's unfair labor practices against Wallace."As the Respondent has not filed a brief, it is assumed thatits "legal position"on the remand is the same as stated byits counsel at the original hearing at the time Respondentoffered in evidenceWallace'sW-2 form to show hisearnings from Rust for the period July I to 27, 1968, and asreiterated at the rehearing. The following colloquy showsthe Respondent's position at the original hearing:MR. CHAMPAGNE (counsel forGeneral Coun-sel):". . . I object because it is completely irrelevant.We have excepted the time as part of the exceptedperiod, through July 27. There is no backpayclaimedfor that period and I just don't see where it is material.MR. KRAMER: This is part of the time on aquarterly basis, the amount of money that he [LutherWallace] earned during that quarter and Respondent isentitled to mitigation for it.MR. CHAMPAGNE: Not before the 27th. Thefirst through the 27th. We allowed all the way through4Respondent's referenceis to TrialExaminer Schneider's "Order onMotion ToStrikeAnswer to Backpayand For SummaryJudgment "Respondent's interpretationof that orderis erroneous.The orderdoesnotfindthat the Union's discrimination against Luther Wallace began on July1, 1968. It merelyfinds thatthe "beginning date of thebackpay penod" for331the 27th as an excepted period in July. In fact, it doesn'tstart untilthe 28th of July.MR. KRAMER:Nevertheless, the computationsare on a quarterly basis.It is the contention here that wedon't get any credit for this quarter when part of thismoney was earned during that quarter when they claimthere was discrimination.MR. CHAMPAGNE: I say it is not part of thatquarter.We are not claiming the entire quarter. We areonly claiming the part from July 27 through September30. Not from July 1, therefore, it,is not material.MR. KRAMER: I offer it [W-2 form showingLuther Wallace's earnings from Rust for July 1 through27, 1968 ] into evidence and ask for a ruling on it.TRIAL EXAMINER:The objection is sustained... [Transcript of original hearing,pp. 65-66.]At the rehearing, the Respondent Union through itscounsel reiterated its position as follows:TRIAL EXAMINER: [to counsel for the Respon-dent Union after General Counsel made his openingstatement]Do you want to make an opening statement?MR. KRAMER: I want to point this out in thisopening statement.I alleged on this exception that thecomputation is prejudicial and its unfair and actuallymistakes the back pay awardage to be made.TRIAL EXAMINER: Do you agree that [the]discrimination, with reference to Luther Wallace, beganon July 28th rather than July 1 of 1968?MR. KRAMER:It's alleged and it's a part of thethings I came here to contest,that it began July 1st,1968. It has been made a finding of facto that I wasbound by that all the way through the proceedings. ButI just want to show you the way the computation wasmade.Isaid that the method of computation wasunfair, and that's why that this additional evidenceshould have been admitted. Mr. McClosekey .. .TRIAL EXAMINER: What additional evidence areyou referring to?MR. KRAMER: Right now I'm talking about theadditionalearningsof Luther Wallace from July 1stuntil July 26th of 1968. [Transcript of rehearing at pp.127-128.]In short, the Respondent Union's position appears toremain that it is entitled to a credit for Luther Wallace'searnings from Rust for the period July I through 27, 1968,against the total net backpay due him for the third quarterof 1968, although the "Backpay Specification" specificallyexcepts that period from the computation of the netbackpay due to Luther Wallace for the third quarter of1968, for thereason asshown by the testimony ofMcCloskey that Respondent's unfair labor practice againstWallace did not commence until on or about July 28, 1968.The Trial Examiner's foregoingsummary and analysis ofthe facts herein and the applicable law compels theconclusion that the Respondent Union's position is whollywithout merit.The Trial Examiner refinds and reconcludes that theLutherWallace was July 1, 1968, as is required under theWoolworthcase,supraSee discussion above as to distinction between "the beginning dateof the backpaypenod"and "the beginning date of the actualdiscriminatory period." 332DECISIONSOF NATIONALLABOR RELATIONS BOARD"Backpay Specification" herein for Luther Wallace, subjectto a possible minor modification, is correct in all of itsparticulars and that the total amount of net backpay duehim is in the amount of $725, as shown in the "BackpaySpecification" and the original Supplemental Decisionherein, with interest at the proscribed rate. Although the"Backpay Specification" shows the "Excepted Period" forLutherWallace to be July 1 through July 27, 1968, therecord at the rehearing shows that the "Excepted Period"should be and is hereby found to be July 1 through July 26,1968, inclusive, asWallace's job with Rust ended onFriday, July 26, rather than on Saturday, July 27, 1968,when he first applied for a referral to the RespondentUnion for employment as a painter at the Sahualla Proctor& Gamble job and was turned down because he was a blackman. Under these facts the backpay for Wallace shouldstart on July 27, rather than on July 28, as would appearfrom the "Backpay Specification" andMcCloskey'stestimony, but inasmuch as these two dates fall on aSaturday and` Sunday, the Respondent is given the benefitof a doubt that the Proctor & Gamble job did not work onthatweekend and that accordingly the Respondent'sdiscriminatory refusal of a job referral to Luther Wallaceon Saturday July 27 did not become effective until MondayJuly 29, 1968, whichis a normalworkday. This finding mayrequire a slight adjustment of the total net backpay due toLutherWallace which is difficult to determine on thepresent record and is therefore left to the parties to workout in good faith by stipulation.